Citation Nr: 1139074	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death due to VA medical treatment.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to November 1946.  He served in European Theater of Operations with five Bronze Battle Stars and was awarded a Combat Infantryman's Badge.  He died in December 2005.  The appellant is the Veteran's widow.

This case  comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO that denied the appellant's claim for compensation benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as the result of VA treatment.

In June 2010, the Board remanded the case to the RO for additional development of the record. 

In May 2011, VA requested a medical expert opinion as set forth in VHA Directive 2010-044 dated September 29, 2010, and pursuant to the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified as amended at 38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 7109 (West 2002); and 38 C.F.R. § 20.901.


FINDINGS OF FACT

1.  The Veteran's death is show to have been caused by anaphylaxis reaction with resulting edema of the larynx and hypoxia due to IV contrast material used in connection with an aortogram and angiogram procedure performed by VA in December 2005.  

2.  The Veteran's death due to anaphylaxis reaction due to IV contrast material used in connection with an aortogram and angiogram procedure was not an ordinary risk of this procedure and death due to anaphylaxis reaction was not a reasonably foreseeable event.


CONCLUSION OF LAW

Dependency and Indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death due to anaphylaxis reaction with resulting edema of the larynx and hypoxia due to IV contrast material used in connection with an aortogram and angiogram procedure performed by VA in December 2005 is payable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the appellant, further discussion of VCAA is not required.  


Legal Criteria

Dependency and indemnity compensation (DIC) is available under the provision of 38 U.S.C.A. § 1310(a) to a surviving spouse, children, and parents who can establish, among other things, that the veteran died from a service-connected disability. 38 U.S.C.A. §§ 1310, 1311.  

Compensation under 38 U.S.C.A. § 1151 is awarded in the same manner as if the death were service connected, but a claim for benefits under section 1151 is not based upon service connection.  

Thus, this claim must be supported by medical evidence of death that resulted from VA hospitalization or medical or surgical treatment, unrelated to the Veteran's military service.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999). 

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides for DIC compensation under Chapter 13 for a qualifying death of a veteran in the same manner as if such additional death was service-connected.  A qualifying additional disability or death is one in which the disability or death was not the result of the Veteran's willful misconduct; and, the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability or death is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.   

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The appellant asserts that the Veteran died in December 2005 as the result of an anaphylaxis reaction with resulting edema of the larynx and hypoxia due to IV contrast material used in connection with an aortogram and angiogram procedure performed by VA.  See the January 2006 autopsy report.  

A VA hospital discharge summary dated in December 28, 2005, indicates that the Veteran was brought to the emergency room on Thanksgiving; he was admitted to the VA hospital.  Sometime after admission, the Veteran noted a painful ulcer and reported that the wound had become worse after hospitalization.  The discharge summary indicates that the Veteran was a diabetic.  The Veteran was given local wound care for the non-healing ulcer on his right foot.  

On December 28, 2005, the Veteran underwent an aortogram and angiogram in interventional radiology.  

Of record is an informed consent document for the aortogram dated in December 2005.  The document, which was signed by the Veteran and his medical doctor, stated that "the indications, risks, benefits, and alternative treatment options ha[d] been explained."  The document indicated that the Veteran had consented freely without fraud, duress or coercion.  

The discharge summary indicates that the Veteran tolerated the procedure well without complications.  He was taken to the dialysis unit where it was noted by the dialysis staff, who knew the Veteran from his outpatient dialysis schedule, that his face looked swollen.  The Veteran was started on dialysis and shortly developed stridor.  He was placed on oxygen and was given solumedrol Benadryl and epinephrine.  ENT stat was paged to the bedside.  Fiberoptic laryngoscopy revealed glottis and subglottic edema.  An intubation for airway protection was recommended. 

The staff explained the situation to the Veteran and his spouse.  They agreed to the intubation.  Intubation was attempted two times.  Anesthesia was unable to intubate the Veteran.  ENT prepped for a tracheostomy and access was gained to the airway after two attempts.  

The discharge summary indicated that, during this time, the Veteran became bradycardiac and hypotensive with loss of pulse.  Advanced cardiac life support protocol was initiated, and the Veteran was started on chest compressions and epinephrine and atropine.  

The arterial blood gas revealed that the Veteran was acidodic and hypoxic.  Despite 20 minutes of effort, heart rhythm and blood pressure could not be sustained.  The Veteran was pronounced dead.  See the VA discharge summery report for hospitalization in December 2005 and dated in March 2006.  

The autopsy report dated in January 2006 indicated that the Veteran's clinical history along with the histopathologic findings seemed to suggest that the Veteran suffered anaphylactic response to the angioplasty procedure.  The final anatomic diagnosis was that of anaphylactic shock clinical; history of diabetes mellitus, type II; history of end stage renal disease; history of hypertension; history hyperlipidemia; history of infective endocarditis; status post angiogram with contrast; status post tracheostomy; and status post chest tube placement.  

In a March 2006 statement, the Chief of Nephrology of the VA Medical Center indicated that the results of the autopsy revealed that the pathologist concluded that the Veteran died of an allergy to the contrast used during the procedure.  

In a January 2008 VA medical opinion, a VA physician, who indicated that the claims file and medical records were reviewed, concluded that there was no history of any allergic reaction to contrast media in the past and this was an unforeseen and unpredictable complication of the procedure.  The VA physician stated that there was no medical negligence or lack of care in the case. 

This medical evidence establishes that the Veteran's death was caused by the anaphylaxis reaction due to the IV contrast for the aortogram.  

There is medical evidence that the proximate cause of the Veteran's death was the result of an event not reasonably foreseeable and a reasonable health care provider would not have considered the cause of death to be an ordinary risk of the treatment.  There is medical evidence that anaphylaxis reaction to IV contrast is not an ordinary risk of this medical procedure.  

In the June 2011 VHA opinion, an interventional radiologist stated that he had reviewed the claims file and noted that, at the time of death, the Veteran was 80 years old and had an extensive list of co-morbidities including diabetes, end stage renal disease, hypertension, hyperlipidemia, endocarditis, reconstructed oropharynx and larynx due to adenocarcinoma, tuberculosis with thoracotomy for mediastinal lipoma, and bronchial asthma.  The reviewing medical specialist indicated that the Veteran also had a delayed anaphylactoid reaction following lower extremity angiogram for a non-healing ulcer of the right foot.  

The VHA medical specialist was asked the following questions: (1) Was the Veteran's death by anaphylactic shock due to IV contrast material used in connection with an aortogram procedure an event that was not reasonably foreseeable?  (2) Would a reasonable health care provider consider the cause of the Veteran's death (anaphylactic shock with resulting edema of the larynx and hypoxia due to IV contrast material used in connection with an angiogram procedure) to be an ordinary risk of an aortogram procedure? and (3) Was the Veteran's death by anaphylactic shock due to IV contrast material used in connection with an aortogram procedure the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for an aortogram procedure?   

The VHA medical specialist indicated that, as there was no recorded history of a previous contrast reaction, he would have performed the angiogram without administered corticosteroid as pretreatment.   The reviewing medical specialist stated that anaphylactoid reaction would not be considered to be an ordinary risk since reported deaths from contrast administration ranged from 1 in 10,000 to 1 in 350,000.  The reviewing medical specialist added that the Veteran's age, co-morbidities, and asthma would have placed him at an increased risk and that he routinely discussed allergic reaction and death as a potential complication of an angiogram.  

The Board finds that this medical opinion establishes that the proximate cause of a Veteran's death, the anaphylactoid reaction to the IV contrast material for the angiogram, was an event not reasonably foreseeable and that a reasonable health care provider would not have considered the cause of death to be an ordinary risk of the treatment is necessary in this matter.  

As noted, in the January 2008 VA medical opinion, the VA physician concluded that the Veteran had no history of any allergic reaction to contrast media in the past and this was an unforeseen and unpredictable complication of the procedure.  

There is no evidence that the death was the result of the Veteran's willful misconduct.

Accordingly, as the competent medical evidence establishes causation between the Veteran's surgical treatment and his death and the proximate cause of the Veteran's death was the result of an event not reasonably foreseeable, the criteria of 38 U.S.C.A. § 1151 are met.


ORDER

Dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death due to medical treatment by VA in December 2005 is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


